DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1 and 20 recites the following limitation:
“a cuff compression device including:
first and second layers of flexible material welded together to form an air tight bladder, the first layer and the second layer disposed adjacent a third layer and fourth layer, respectively, forming a pouch of the cuff compression device,
the pouch consisting of a single bladder disposed therein, and…”

First, it is unclear whether the terms “single bladder” and “air tight bladder” refer to the same bladder, or refer to different/distinct bladders. It is noted that the Specification and drawings only ever describe one bladder per se (i.e., bladder 14, Fig. 1). Further, the bladder pouch 12 (Fig. 1) is never described as a bladder per se, but rather as a pouch that holds bladder 14 therein. This seems to suggest that the terms “single bladder” and “air tight bladder” refer to the same bladder. On the other hand, the use of the term “a single bladder” instead of --said air tight bladder-- seems to suggest that the terms “single bladder” and “air tight bladder” refer to different bladders.

Assuming that the terms “single bladder” and “air tight bladder” refer to the same bladder, the limitation in question becomes the following:
“a cuff compression device including:
first and second layers of flexible material welded together to form an air tight bladder, the first layer and the second layer disposed adjacent a third layer and fourth layer, respectively, forming a pouch of the cuff compression device,
[said air tight bladder] disposed therein, and…”
however, the limitation still remains unclear due to conflicts that arise out of the fact that the term “consisting”.
MPEP 2111.03 Transitional Phrases recites in part:
II.    CONSISTING OF

The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.

When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition Id. at 1256, 73 USPQ2d at 1366.).

A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). If the claim element is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. In the absence of such qualifying language there is a presumption that the Markush group is closed to combinations or mixtures. See Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1363-64, 119 USPQ2d 1773, 1784-85 (Fed. Cir. 2016) (presumption that Markush grouping does not encompass mixtures of listed resins overcome by intrinsic evidence in a dependent claim and the specification).

In this case, the recitation of “the pouch consisting of [said air tight bladder] disposed therein” means that the pouch is made up of just the “[air tight bladder]” and nothing else; however this seems to conflict with the fact that (1) the “air tight bladder” is formed by the first and second layers, (2) the pouch is formed from the third and fourth layer, and (3) the first, second, third, and fourth layers are not the same layers but rather are distinct layers (“first and second layers of flexible material welded together to form an air tight bladder, the first layer and the second layer disposed adjacent a third layer and fourth layer, respectively, forming a pouch of the cuff compression device”). How can the pouch be made up of the “[air tight bladder]” (to the exclusion of all other elements because of the recitation of “consisting of”), which is formed of the first and second layers, while also being formed of other elements (i.e., formed of the third and fourth layers)?
the pouch consisting of [said air tight bladder] disposed therein” in isolation from the recitation of “first and second layers of flexible material welded together to form an air tight bladder, the first layer and the second layer disposed adjacent a third layer and fourth layer, respectively, forming a pouch of the cuff compression device”, the isolated recitation of “the pouch consisting of a single bladder disposed therein” is still indefinite because the phrase “disposed therein” implies that that the “[air tight bladder]” is disposed in the pouch. However, the pouch consists of the “[air tight bladder]”, which means that the pouch is made up of “[air tight bladder]” and no other elements. If the pouch is made up of no other elements but the “[air tight bladder]”, there are no other elements of the pouch for the “[air tight bladder]” to be disposed in. Otherwise, it is unclear what it means for the “[air tight bladder]” to be disposed in itself.

Assuming that the terms “air tight bladder” and “single bladder” refer to different/distinct bladders (e.g., a first bladder and a second bladder), the limitation in question becomes the following:
“a cuff compression device including:
first and second layers of flexible material welded together to form an air tight [first] bladder, the first layer and the second layer disposed adjacent a third layer and fourth layer, respectively, forming a pouch of the cuff compression device,
the pouch consisting of a single [second] bladder disposed therein, and…”
however, the limitation still remains unclear because it is unclear whether the single [second] bladder and the third and fourth layers are one and the same, or otherwise are different/distinct elements.
a third layer and fourth layer, respectively, forming a pouch” and “the pouch consisting of a single [second] bladder” do not conflict with each other. In other words, that third/fourth layers form the pouch/single bladder
Otherwise, assuming they are different/distinct, the limitation still remains unclear due to conflicts that arise out of the fact that the term “consisting”. In this case, the recitation of “the pouch consisting of a single [second] bladder” means that the pouch is made up of just the “single [second] bladder” and nothing else; however this seems to conflict with the fact that the pouch is formed from the third and fourth layer (“a third layer and fourth layer, respectively, forming a pouch of the cuff compression device”). How can the pouch be made up of the “single [second] bladder” (to the exclusion of all other elements because of the recitation of “consisting of”), while also being formed of other elements (i.e., formed of the third and fourth layers)?

Regardless of whether the “single [second] bladder” and the third and fourth layers are one and the same, or otherwise are different/distinct elements, the recitation of “the pouch consisting of a single [second] bladder disposed therein” is still indefinite because the phrase “disposed therein” implies that that the “single [second] bladder” is disposed in the pouch. However, the pouch consists of the “single [second] bladder”, which means that the pouch is made up of “single [second] bladder” and no other elements. If the pouch is made up of no other elements but the “single [second] bladder”, there are no other elements for the “single [second] bladder” to be disposed in. Otherwise, it is unclear what it means for the “single [second] bladder” to be disposed in itself.

Assuming that the terms “air tight bladder” and “single bladder” refer to different/distinct bladders (e.g., “an air tight [first] bladder” and “a single [second] bladder”), there is insufficient antecedent basis for the many recitations of the term “the bladder” as recited in claims 1, 4, 12-15, and 20 because it is unclear which bladder (the “air tight bladder” or the “single bladder”) is being referred to by the term “the bladder”.

Examiner’s Remarks Regarding Prior Art
MPEP 2173.06 recites in part:
II.    PRIOR ART REJECTION OF CLAIM REJECTED AS INDEFINITE

All words in a claim must be considered in judging the patentability of a claim against the prior art. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The fact that terms may be indefinite does not make the claim obvious over the prior art. When the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible.

First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 

The first approach is recommended from an examination standpoint because it avoids piecemeal examination in the event that the examiner’s 35 U.S.C. 112, second paragraph rejection is not affirmed, and may give applicant a better 

In this case, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim due to the many conflicts/discrepancies no matter how the aforementioned ambiguities are disambiguated as discussed above (see §112, second paragraph, rejection above). Since there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim, it would not be proper to reject such a claim on the basis of prior art. This is because such a rejection would involve considerable speculation in view of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim, and because a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
Nevertheless, the examiner additionally cites the following references as relevant to the disclosed invention:
Konwiser et al., US 1,679,978
Kempf, US 1,827,241
Cohen, US 3,467,077
Baum et al., US 2,618,269
Maier, US 3,603,304

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not entirely persuasive.
Applicant argues for the withdrawal of the rejection of claim 7 under §112, second paragraph in view of the amendment to claim 7. The amendment to claim 7 is sufficient to overcome the previously raised indefiniteness issue; however, claims 1-7, 9-15, and 17-20 are rejected under §112, second paragraph, over new grounds of rejection as discussed above (see §112, second paragraph rejection above). Therefore, the amendments notwithstanding, claim 7 nevertheless remains rejected under §112, second paragraph.
Applicant’s argument regarding the rejections under §103 have been fully consider.
Regardless of whether this argument is persuasive, the rejections based on prior art have been withdrawn, and no prior art-based rejection presented in its place, because such a rejection would involve considerable speculation about the meaning of terms employed in the claims and/or assumptions as to the scope of the claims (in view of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim; see §112, second paragraph rejection above) and a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793